330 S.W.3d 866 (2011)
Ricardo ELLIOTT, Appellant
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 72418.
Missouri Court of Appeals, Western District.
February 1, 2011.
Ricardo Elliott, Bowling Green, MO, Appellant Acting Pro Se.
Andrew Hassell, Jefferson City, MO, for Respondent.
*867 Before THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Mr. Ricardo Elliott appeals the circuit court's judgment denying his petition for writ of mandamus against the Missouri Department of Corrections.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).